Case: 21-50342     Document: 00516352898         Page: 1     Date Filed: 06/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 10, 2022
                                  No. 21-50342
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Antonio Rodriguez-Banda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:16-CR-541-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Juan Antonio Rodriguez-Banda appeals the 18-month sentence
   imposed following the revocation of his supervised release. Rodriguez-Banda
   contends that his revocation sentence was plainly unreasonable because the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50342      Document: 00516352898           Page: 2   Date Filed: 06/10/2022




                                     No. 21-50342


   district court relied upon an improper sentencing factor, namely, the need to
   promote respect for the law.
          This court typically reviews a challenge to a revocation sentence
   under the “plainly unreasonable” standard. United States v. Miller, 634 F.3d
   841, 843 (5th Cir. 2011). Rodriguez-Banda concedes, however, that he failed
   to object to his revocation sentence in the district court. An unpreserved
   claim of sentencing error is reviewed for plain error. See United States v.
   Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). To prevail under the plain error
   standard, Rodriguez-Banda must show a forfeited error that is clear or
   obvious and that affected his substantial rights. Puckett v. United States, 556
   U.S. 129, 135 (2009). If he makes such a showing, this court has the
   discretion to correct the error but only if it seriously affects the fairness,
   integrity, or public reputation of judicial proceedings. Id.
          The district court’s initial statement about respect for the law when
   discussing its overall sentencing goals was made in addition to two other
   sentencing factors that the court stated it also would consider. See United
   States v. Rivera, 784 F.3d 1012, 1017 (5th Cir. 2015). The district court’s
   concern with Rodriguez-Banda’s criminal history, particularly his repeated
   illegal reentry offenses, demonstrated proper consideration of the nature and
   circumstances of the offense, the history and characteristics of the defendant,
   and the need for a sentence to afford adequate deterrence. See Miller, 634
   F.3d at 844. Moreover, the court’s statements about respecting the law and
   warning Rodriguez-Banda to not violate the law again, when taken into
   context, can be interpreted as sanctioning Rodriguez-Banda for his pattern of
   noncompliance with the terms of his supervised release and his breach of the
   court’s trust and as reflecting the need to deter him from similar future
   conduct. These are permissible considerations in a revocation hearing. See
   18 U.S.C. § 3583(e); 18 U.S.C. § 3553(a)(1), (a)(2)(B); see also United States
   v. Warren, 720 F.3d 321, 329 (5th Cir. 2013).



                                          2
Case: 21-50342     Document: 00516352898           Page: 3   Date Filed: 06/10/2022




                                    No. 21-50342


          Further, Rodriguez-Banda wholly failed to show that consideration, if
   any, of promoting “respect for the law” affected his substantial rights.
   Rodriguez-Banda therefore has not shown that the district court’s imposition
   of the revocation sentence constituted plain error. See Puckett, 556 U.S. at
   135; United States v. Walker, 742 F.3d 614, 617 (5th Cir. 2014).
          AFFIRMED.




                                         3